Exhibit 10.36

 

To:    Alok Mohan From:    Frank Wilde Date:    January 19, 2004 Subject:   
Consulting Agreement

 

As we have discussed, the continuation of your active consulting agreement with
the Company is important to Tarantella’s success. We have agreed to maintain
your current consulting role for the 2004 calendar year. As in prior years, this
agreement is based on 25% of your time.

 

The Board and I would like to thank you for taking on the role of Acting CFO. As
we now have hired John Greeley, we have agreed that your services in this role
are no longer required as of January 5, 2004.

 

The Board would like to change the terms of your consulting compensation, as
outlined below. These terms will remain in effect until December 31, 2004. You
will receive $22,500 annually (paid monthly) cash compensation, and you will
receive 67,500 shares of restricted stock. The Shares are subject to a risk of
forfeiture in the event of certain terminations of service relationship, which
risk of forfeiture will lapse over time based on continued performance of
services or earlier upon a change of control of Tarantella, Inc.

 

  •   Term of the agreement shall be for one year commencing January 1, 2004 and
will be renewable by mutual agreement of both parties with approval by the
Compensation Committee.

 

  •   $90,000 annually (paid annually) as a target incentive. Incentive payments
shall be made solely based upon Tarantella’s performance against its Revenue and
Operating Income measures paid in accordance with the provisions of the
Tarantella Management Incentive Plan.

 

  •   In accordance with Tarantella’s policy, as an ex-CEO and member of
Tarantella’s Board of Directors, you will continue to be covered under the
Company’s medical, dental and vision plans. There will continue to be no
coverage for life insurance or disability as a consultant.

 

This agreement supercedes any and all prior agreements between you and the
Company. Compensation paid to you will be in lieu of other compensation normally
accorded to members of the Company’s Board of Directors. While covered under
this agreement you will specifically not receive compensation for your
participation on the Board or for attendance at committee meetings and/or board
meetings and will not be entitled to additional stock options granted to board
members on an annual basis.

 

By signing below, I am agreeing to the provisions of this agreement and waive my
right to receive such compensation and stock options as normally accorded
members of the Board.

 

/S/    ALOK MOHAN               January 19, 2004

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Agreed: Alok Mohan

      Date

 